REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an array of vessels for providing a floating aquatic habitat in a body of water comprising: at least two vessels comprising: a buoyant curved sidewall; and a buoyant bottom member coupled to the curved sidewall to define an interior space, the bottom member including one or more channels extending through the bottom member, a connecting member comprising an inset groove that rest engage an uppermost portion of the curved sidewall and a lashing passing through the passage in the curved sidewall
of each vessel as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Eve (US 2531562) discloses a floating aquatic habitat in a body of water comprising: a vessel comprising: a buoyant curved sidewall; and a buoyant bottom member coupled to the curved sidewall to define an interior space, the bottom member including one or more channels extending through the bottom member but fails to disclose a connecting member and a lashing passing through the passage in the curved sidewall.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647